MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be                           Aug 09 2016, 9:23 am
regarded as precedent or cited before any
                                                                     CLERK
court except for the purpose of establishing                     Indiana Supreme Court
                                                                    Court of Appeals
the defense of res judicata, collateral                               and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Derick W. Steele                                         Gregory F. Zoeller
Deputy Public Defender                                   Attorney General of Indiana
Kokomo, Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Taurean Jones,                                           August 9, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A02-1601-CR-226
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable William C.
Appellee-Plaintiff                                       Menges, Jr., Judge
                                                         Trial Court Cause Nos.
                                                         34D01-1305-FB-384
                                                         34D01-1406-FA-504



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-226 | August 9, 2016     Page 1 of 7
[1]   Taurean Jones appeals the trial court’s determination that he was competent to

      stand trial. Finding no reversible error, we affirm.


                                                     Facts
[2]   On January 29, 2014, Jones pleaded guilty in Cause Number 34D01-1305-FB-

      384 (Cause 384) to class B felony dealing in cocaine. He was sentenced to

      4,380 days of home detention, with 2,190 days suspended to probation.


[3]   On June 30, 2014, while on home detention for Cause 384, Jones was charged

      with new, unrelated offenses. Specifically, the State charged Jones with two

      counts of class A felony dealing in cocaine and one count of class A felony

      dealing in a narcotic drug under Cause Number 34D01-1406-FA-504 (Cause

      504). At the July 10, 2014, initial hearing in Cause 504, the trial court

      appointed two doctors to examine Jones so that the trial court could determine

      whether he was competent to stand trial. The State eventually filed a notice of

      non-compliance in Cause 384 based on the new charges in Cause 504.


[4]   Neuropsychologist Dr. Paul Roberts examined Jones on August 1, 2014. Dr.

      Roberts learned that Jones had suffered a traumatic brain injury in 2012 when

      he was shot in the head. Dr. Roberts ran a number of assessments of Jones and

      found that he was impaired or moderately impaired across all measures. After

      this examination, Dr. Roberts concluded that Jones was unable to understand

      the charges against him, the courtroom proceedings, and the possible

      ramifications if he were found guilty, ultimately opining that Jones was not

      competent to stand trial.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-226 | August 9, 2016   Page 2 of 7
[5]   On August 15, 2014, clinical psychologist Dr. Don Olive examined Jones. Dr.

      Olive learned that, following Jones’s brain injury, he had received

      comprehensive treatment and had an excellent recovery. Based on his

      examination, Dr. Olive found that Jones exhibited average to low average

      cognitive abilities. Dr. Olive found that Jones understood the charges against

      him and was able to recite what charges he faced and what the trial judge’s

      name was. Jones also mentioned that he had been in the courtroom twice and

      that his bond reduction had been denied. Although Jones was initially unclear

      about the roles of the prosecutor and the jury, after an explanation, he

      understood both. Dr. Olive concluded that Jones was competent to stand trial.


[6]   On October 31, 2014, the trial court held a competency hearing and ordered

      further evaluation of Jones. On November 10, 2014, Dr. Olive examined Jones

      a second time. The doctor found that Jones was alert and fully oriented, that

      his speech was within normal limits in terms of content and process, and that

      his thought process was coherent and goal oriented. Jones was able to restate

      the charges against him after Dr. Olive enumerated them, and Jones added that

      he understood the charges were serious. He was able to tell Dr. Olive about

      both of the attorneys representing him and his meetings with them. Ultimately,

      Dr. Olive found that Jones understood the charges against him and the

      potential sentence if convicted and that there was no evidence of mental disease

      or defect (though he did diagnose Jones with mild neurocognitive disorder

      because of his traumatic brain injury).




      Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-226 | August 9, 2016   Page 3 of 7
[7]   On November 19, 2014, Dr. Roberts examined Jones a second time. Dr.

      Roberts found that Jones exhibited difficulties with comprehension, memory,

      and attention, though the doctor noted that Jones’s speech and thought patterns

      were fluent, logical, and cogent most of the time. Dr. Roberts found Jones to

      be below average functioning and concluded that Jones was unable to

      understand the charges against him, the possible ramifications if found guilty,

      and the courtroom proceedings. Ultimately, Dr. Roberts found that Jones did

      not “possess adequate cognitive capacity to stand in his own defense” and

      concluded that he was not competent to stand trial. Appellant’s App. p. 333.


[8]   On April 10, 2015, the trial court held another competency hearing. At this

      hearing, the trial court found Jones competent to stand trial, reasoning as

      follows:

              As counsel has alluded to, we have conflicting doctor’s opinions.
              Dr. Roberts’ opinion and the reports are very thorough. He uses
              more words but I don’t think he is any better qualified than Dr.
              Olive. The concern I have in this particular case, is that if we
              find that Mr. Jones is incompetent to stand trial then he ends up
              in a state mental hospital probably for the rest of his life, if Dr.
              Roberts is to be believed. While I obviously do not condone
              people allegedly on home detention continuing to commit
              crimes, if we assume that Mr. Jones did exactly what he’s
              accused of doing, that doesn’t justify a light sentence which is
              what we’re doing if we find him to be incompetent. Because of
              the seriousness of the charges, he would be held in a maximum
              security mental institution facility. And I think that clearly that is
              not in his best interest nor in the best interest of the State of
              Indiana. So at this point in an effort to keep this case moving
              forward, I’m going to find that Mr. Jones is competent to stand
              trial.
      Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-226 | August 9, 2016   Page 4 of 7
       Tr. p. 57-58. Following a jury trial, the jury found Jones guilty of class A felony

       dealing in a narcotic drug and not guilty of the remaining charges in Cause 504.

       The trial court found that Jones had violated the terms of his home detention in

       Cause 384, ordering that the remainder of his sentence in that cause—1,858

       days—be executed. In Cause 504, the trial court sentenced Jones to thirty years

       incarceration with ten years suspended. The trial court ordered the two terms

       to be served consecutively. Jones now appeals.


                                    Discussion and Decision
[9]    Jones argues that the trial court erroneously determined that he was competent

       to stand trial. A defendant is competent to stand trial if he has “sufficient

       present ability to consult with his lawyer with a reasonable degree of rational

       understanding . . . [and] a rational as well as factual understanding of the

       proceedings against him.” Dusky v. United States, 362 U.S. 402, 402 (1960). We

       review a trial court’s determination of a defendant’s competency to stand trial

       under the clearly erroneous standard, reversing only if the determination is

       unsupported by the facts and circumstances before the trial court together with

       any reasonable inferences to be drawn therefrom. Edwards v. State, 902 N.E.2d
821, 824 (Ind. 2009).


[10]   Initially, we note our discomfort with much of the trial court’s reasoning. We

       do not believe that a competency determination should be based on whether the

       defendant will end up in a state mental institution, whether such a commitment

       would be in the defendant’s best interests, whether such a commitment would


       Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-226 | August 9, 2016   Page 5 of 7
       be in the State’s best interests, or a desire to keep the case “moving forward[.]”

       Tr. p. 57-58; see Galloway v. State, 938 N.E.2d 699, 716 (Ind. 2010) (finding, in

       the context of determining whether a defendant was insane at the time he

       committed the offense, that the trial court was not permitted to take into

       consideration what may or may not happen to the defendant in the future or the

       current state of the mental health system). None of these considerations are

       remotely relevant to determining whether Jones had a present ability to consult

       with his lawyer with a reasonable degree of rational understanding or whether

       he had a rational and factual understanding of the proceedings against him.


[11]   All of that said, the trial court had two expert opinions to consider. Dr. Roberts

       and Dr. Olive reached opposite conclusions about Jones’s competency to stand

       trial. It was for the trial court to evaluate and weigh the expert opinions. The

       trial court noted that although Dr. Roberts’s written opinions may have been

       longer, Dr. Olive was just as qualified to render an opinion regarding Jones’s

       competency. We infer that the trial court chose to credit Dr. Olive’s opinion

       over Dr. Robert’s, and we will not second-guess this assessment. Because Dr.

       Olive found Jones to be competent, we cannot say that the trial court’s

       competency determination was unsupported by the facts and circumstances

       before it. Therefore, given our standard of review, we are compelled to find

       that the trial court’s determination that Jones was competent to stand trial was

       not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-226 | August 9, 2016   Page 6 of 7
[12]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1601-CR-226 | August 9, 2016   Page 7 of 7